DETAILED ACTION
	This is the initial Office action for application 16/604,326 filed October 10, 2019, which is a national stage entry to PCT/NL2018/050238 filed April 17, 2018, and claims foreign priority from NL2018730 filed April 18, 2017.  Claims 1-18, as presented in the preliminary amendments filed October 10, 2019, as currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “arm support”, “leg support”, “head support”, and “tool support” as recited in claim 14 must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Objections
Claim 1 is objected to because it appears that the limitation “the leaning or bending or the human body” in line 5 should recite “the leaning or bending of the human body”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do 
Claim 16 recites the limitation “pivoting means” which appears to be an attempt to invoke 35 U.S.C. 112(f) interpretation of the claim.  However, Applicant fails to clearly define the structure encompassed by the “pivoting means” in the specification and as such the limitation “pivoting means” will not be interpreted under 35 U.S.C. 112(f).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: “connecting device” first recited in claim 1 disclosed as comprising a first connector and a second connector (page 12, line 15), “first connecting element” and “second connecting element” first recited in claim 2 disclosed as comprising a tube-shaped form and a hollow tube, respectively (page 12, lines 16-19), “blocking unit” first recited in claim 3 disclosed as comprising a blocking element formed as a ball-shaped element (page 12, lines 26-27), “rotation organ” first recited in claim 4 disclosed as comprising a recess (page 3, line 17), “distance organ” first recited in claim 7 disclosed as comprising a recess (page 3, line 32), “actuation element” first recited in claim 12 disclosed as comprising a ring-shaped grip (page 13, lines 15-16) or a push button (page 14, line 7), and “blocking element” first recited in claim 13 disclosed as comprising a ball-shaped element (page 12, lines 26-27).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said wearable support” in line 17; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the above limitation will be interpreted as “said wearable support structure” as previously recited in claim 1.
Claim 6 recites the limitations “said blocking unit” and “said first state”; however, there is insufficient antecedent basis for these limitations in the claims.  It is suggested that claim 4 (from which claim 6 depends) should depend from claim 3 which previously recites “a blocking unit” and “a first state” in order to provide proper antecedent basis for the above limitations.
Claim 6 further recites the limitations “said blocking” and “said rotation”; however, there is insufficient antecedent basis for these limitations in the claims.  Clarification is required.
Claim 7 recites the limitations “said first part of said wearable support structure” and “said second part of said wearable support structure”; however, there is insufficient antecedent basis for these limitations in the claims.  It is suggested that claim 7 should depend from claim 2 which previously recites “a first part of said wearable support structure” and “a second part of said wearable support structure” in order to provide proper antecedent basis for the above limitations.
Claim 8 recites the limitation “said distance organ”; however, there is insufficient antecedent basis for this limitation in the claims.  It is suggested that claim 8 should depend from claim 7 which previously recites “a distance organ” in order to provide proper antecedent basis for the above limitation.
Claim 8 further recited the limitation “said distance organ comprises said recess”; however, this limitation is unclear because either there is insufficient antecedent basis for the term “said recess” when claim 8 is interpreted to depend from claim 7 or “said recess” is being recited as both the rotation organ and the distance organ.  It is suggested that the limitation “said recess” as recited in claim 8 should be “a recess”.
Claim 10 recites the limitations “said first connecting element” and “said second connecting element”; however, there is insufficient antecedent basis for these limitations in the claims.  If claim 7 (from which claims 9 and 10 depend) is amended to depend from claim 2 (as noted above), claim 2 will also provide proper antecedent basis for the above limitations since claim 2 previously recites “a first connecting element” and “a second connecting element”.
Claim 10 recites the limitations “said blocking unit” and “said first state”; however, there is insufficient antecedent basis for these limitations in the claims.  Although claim 3 previously recites “a blocking unit” and “a first state”, claim 10 does not depend from claim 3.  It is suggested that the above limitations should be “a blocking unit” and “a first state”.
Claim 11 recites the limitations “said blocking unit” and “said further recess”; however, there is insufficient antecedent basis for these limitations in the claims.  If claim 4 (from which 
Claim 11 further recites the limitation “said rotation”; however, there is insufficient antecedent basis for this limitation in the claims.  Clarification is required.
Claim 12 recites the limitations “said blocking unit” and “said second state”; however, there is insufficient antecedent basis for these limitations in the claims.  It is suggested that claim 12 should depend from claim 3 which previously recites “a blocking unit” and “a second state” in order to provide proper antecedent basis for the above limitations.
Claim 13 recites the limitations “said receiving wall”, “said blocking unit”, “said first state”, and “said second state”; however, there is insufficient antecedent basis for these limitations in the claims.  It is suggested that claim 13 should depend from claim 3 which previously recites “a blocking unit”, “a first state”, and “a second state”, wherein claim 3 depends from claim 2 which previously recites “a receiving wall” in order to provide proper antecedent basis for the above limitations
Claim 14 recites the term “preferably” which renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-5, 9, and 15-18 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claims 1, 4, and/or 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al. (US Patent 8,568,344).
Regarding claim 1, Ferguson discloses a wearable support structure (torso assist orthotic (TAO) device 100) for at least partially relieving a human body (patient 102) during leaning or bending over, the structure (100) comprising a frame (upper body engaging portion 104 + lower body engaging portion 106) (Figs. 1-3; column 3, lines 29-40) having:
a chest support (chest support 118) for bearing upon a chest of the human body (102) (Figs. 1-3; column 3, lines 41-42);
pivoting arrangements (hip joints 108) for pivoting the support structure (100) in correspondence with the leaning or bending over of the human body (102) (Figs. 1-3; column 4, lines 9-13);
an elongated stay (upper arm 114) connected to the chest support (118), provided to extend substantially alongside the human body (102) and connected to the pivoting arrangements (108) (Figs. 1-3; column 41-42);
wherein the stay (114) is arranged such that the stay (114) is in a first state corresponding with an upright position of the human body (102) when being unloaded (Fig. 1), and arranged to be biased (by torsion spring 112) back to the first state when being into a second state corresponding with a leaning or bending position of the human body (102) (Fig. 2) (column 4, lines 21-32);
a lumbar support (pelvic band 120) connected to the pivoting arrangements (108) and arranged for bearing upon a lumbar area of the human body (102) (Figs. 1-3; column 3, lines 43-46); and

characterized in that the wearable support structure (100) comprises a connecting device (central screw 130 having first and second connectors) (Figs. 10-11; column 4, lines 43-53) for detachably connecting at least one of:
the thigh support (116+122) to the pivoting arrangements (108); and
the elongated stay (114) to the pivoting arrangements (108).
Regarding claim 15, Ferguson discloses that the frame (104+106) comprises a further elongated stay (upper arm 114) connected to the chest support (118), wherein the elongated stay (114) and the further elongated stay (114) are provided to extend substantially alongside opposite sides of the human body (102) and connected to the pivoting arrangements (108) (Figs. 1-3; column 3, lines 41-42),
wherein the elongated stay (114) and the further elongated stay (114) are resilient stays arranged such that they are in the first state corresponding with an upright position of the human body (102) when being unloaded (Fig. 1), and arranged to be biased (by torsion spring 112) back to the first state when being into a second state corresponding with a leaning or bending position of the human body (102) (Fig. 2), wherein the elongated stay (114) and the further elongated stay (114) in the first state are in a stretched state and in the second state are in a bent state (Figs. 1-2; column 4, lines 21-32).
Regarding claim 17, Ferguson discloses that the elongated stays (114) are rotatably connected to the pivoting arrangements (108) such that the connecting ends of each of the elongated stays (114) is rotatable around its elongated axis (Fig. 11).

Allowable Subject Matter
Claims 2-14, 16, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is (571)270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/8/2021